Citation Nr: 0920246	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-16 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for malaria, to 
include recurrent episodes or residuals of malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1968 to August 
1973 and from August 1977 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which reopened the Veteran's claim for 
service connection for malaria and denied the claim on the 
merits.  

Regardless of the RO's actions regarding reopening the 
Veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  In an unappealed February 1993 rating decision, the RO 
denied a claim for service connection for malaria.  

3.  Some of the evidence received since the February 1993 RO 
decision is not cumulative of previously considered evidence, 
it relates to an unestablished fact necessary to substantiate 
the claim, and it raises a reasonable possibility of 
substantiating the claim.

4.  The preponderance of the medical evidence is against a 
current diagnosis of malaria, to include recurrent episodes 
or residuals of malaria.  


CONCLUSION OF LAW

1.  The February 1993 rating decision denying service 
connection for malaria is final.  38 U.S.C.A. § 7105 (West 
2008 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.1103 (2008).  

2.  New and material evidence has been received since the 
February 1993 RO decision denying service connection for 
malaria; accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).  

3.  Service connection for claimed malaria, to include 
recurrent episodes or residuals of malaria, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued a VCAA 
notification letter in February 2003, which informed him of 
the evidence needed to substantiate his underlying claim for 
service connection, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the February 2003 VCAA letter noted above was 
issued prior to the June 2003 rating decision on appeal; 
thus, VCAA notice was timely.

The Veteran has had ample opportunity to respond and 
supplement the record.  While he was not advised of how 
rating and effective date are assigned, he is not prejudiced 
by such omission.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  As the preponderance of the 
evidence is against the claim and it must be denied, any 
question regarding a rating or effective date is moot.  The 
Board also notes that the Veteran has not demonstrated or 
even pled prejudicial error.  See also Shinseki v. Sanders, 
129 S. Ct. 1696, 2009 WL 1045952 (U.S. 2009) regarding the 
rule of prejudicial error.    

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records and VA medical records.  

The Veteran was provided with a VA examination in February 
2003 to determine if he had malaria.  That examination, which 
was thorough in nature, specifically ruled out such a 
diagnosis.  In view of the foregoing, the Board finds that VA 
has fulfilled its duty to notify and to assist the Veteran in 
the claim under consideration.  Adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 395 (1993).

Law and Regulations, Factual Background, and Analysis: New 
and Material

In a February 1993 rating decision, the RO denied the 
Veteran's claim for service connection for malaria.  The 
Veteran did not appeal this decision by filing a notice of 
disagreement.  Thus, the February 1993 rating decision became 
final.  See 38 U.S.C.A. § 7105.  The Veteran filed an 
application to reopen the claim for service connection for 
malaria in December 2002.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed on or after August 29, 
2001, such as this claim, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In the February 1993 rating decision, the RO denied the 
claims for service connection for malaria, finding that 
service medical records did not show complaint of, treatment 
for or diagnosis of malaria during active service.   

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims file since the last 
final decision in February 1993.  

Since the February 1993 rating decision, additional evidence 
has been associated with the claims file.  The Veteran has 
submitted excerpts from his diary dated May and June 1971 
relating to in-service treatment for malaria.  There is also 
a report of a VA examination performed in February 2003, 
which includes the Veteran's history of an in-service episode 
of malaria and post-service symptoms that he attributed to 
malaria.

The Board finds that the record contains additional evidence 
of service incurrence that is not cumulative and redundant of 
the Veteran's contentions regarding service incurrence 
already of record.  The record contains evidence in the form 
of a lay statement by the Veteran contemporaneously recorded 
at the reported time that he was treated for malaria during 
service in Vietnam and medical evidence dated in recent years 
that includes the in-service history of malaria and post-
service history of symptoms claimed as due to malaria.  Thus, 
there is new evidence submitted since the February 1993 
rating decision regarding the claim for service connection 
for malaria that raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
for service connection for malaria is reopened.  The Board 
will now consider the claim upon the merits.

Law and Regulation:  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain tropical diseases, including 
malaria, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that malaria became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309(a).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran contends, in essence, that he has malaria that 
began during service in Vietnam.  

The Veteran's service treatment records include an entrance 
examination in August 1968, which shows that the Veteran was 
in good health at that time.  The Veteran's August 1972 
report of medical history noted that he had been hospitalized 
and treated for malaria in Vietnam for a week in May 1971; 
otherwise he was in good health.  In July 1973 the Veteran 
complained of intermittent attacks of sharp chest pain, but 
an EKG showed that his heart was within normal limits.  The 
Veteran's July 1973 report of medical history also noted the 
1971 treatment for malaria.  The Veteran's medical history 
reports from March 1977, April 1981, October 1984, August 
1988, and March and April 1992 continued to show the Veteran 
was in good health, and some of the examinations noted that 
he had had a full recovery from malaria.  

The Veteran's March 1992 report of medical history showed 
that he was recovering from a kidney stone operation and also 
reported a history of heart trouble.  In April 1992 the 
Veteran was diagnosed with asyptomatic nonsustained 
ventricular ectopy.  

In November 2002 the Veteran stated that he was treated for 
plasmodium falciparum malaria at the 91st Evacuation Hospital 
in Chu Lai and Cam Ranh Bay, South Vietnam from May 22 to 
June 7, 1971.  He explained that his medical records were 
lost when he returned to the United States.  

With the Veteran's December 2002 application to reopen his 
claim he submitted evidence found in excerpts from his diary 
that he kept during service.  On May 21, 1971, the Veteran 
wrote that he was sick, his head, muscles and bones ached.  
He wrote that he had felt it coming on for a couple days, as 
he first had been unable to hold down food.  He also was 
unable to sleep and felt dizzy and achy.  On May 23, 1971, 
the Veteran wrote that he was at the 91st Evacuation hospital 
in Chu Lai, because his temperature had been 103 degrees the 
day before.  His temperature peaked to 104.4 degrees and 
remained over 100 degrees the next morning.  The Veteran gave 
a blood and urine sample and had a chest X-ray taken.  On May 
24, 1971 a doctor told the Veteran he had malaria, the kind 
that is fatal.  The doctor told him that it would not 
reoccur; after he left the hospital the malaria would be 
gone.  His temperature went back up to 104 degrees that day.  
On May 28, 1971 the Veteran wrote that he had improved in the 
past two days, although he still did not have an appetite and 
had lost nine pounds.  On June 1, 1971 the Veteran stated 
that he was diagnosed as having malaria, plasmodium 
falciparum.  

As further proof of the Veteran's hospital stay in Vietnam, 
he submitted pictures of himself and other patients and 
nurses at the 91st Evacuation hospital in Chu Lai.  

In February 2003 the Veteran underwent a VA examination in 
order to determine whether he had residuals of malaria.  The 
examiner noted that the Veteran had a documented history of 
malaria, but he concluded that the Veteran had had no 
reoccurrences and no residuals since he had malaria in May 
and June 1971.  The examiner stated that the Veteran's neck 
was without nodes, nodules, or goiter, and his lungs were 
clear to auscultation in all fields, as there were no 
crackles, rhonchi or wheezes.  The examiner found no murmur 
or peripheral edema.  The Veteran's abdomen was soft and 
nontender.  

In the Veteran's May 2005 substantive appeal (VA Form 9), the 
Veteran alleged that the VA failed to address whether the 
malaria he contracted in Vietnam was related to his existing 
heart ventricular ectopy that was diagnosed in early 1992, 
while he was in the U.S. Air Force.  The Veteran also 
questioned whether the malaria he had in Vietnam had any long 
term effects on his internal organs.  

Analysis:  Malaria

The Board finds that service connection for malaria, to 
include recurrent episodes or residuals of malaria, is not 
warranted.  

Although the Board finds that the Veteran had malaria in May 
and June 1971, as evidenced by the notations in the Veteran's 
service treatment records in June 1972 and May 1973 and by 
the submissions from the Veteran's diary in May and June 
1971, the Board must deny service connection because of the 
lack of subsequent medical treatment for either recurrent 
episodes or residuals of malaria in his post-service 
treatment records and a February 2003 VA examination that 
failed to identify malaria or residuals of same.  

The VA examination in February 2003 showed that the Veteran 
was in good health, and the physician confirmed that the 
Veteran had neither recurrent episodes nor residuals of 
malaria.  The examination of the Veteran's lungs, heart, and 
other organs was normal.  More than 30 years have passed 
since the Veteran was treated for malaria in service, and 
there is no medical evidence of any current disorder caused 
by malaria.  The February 2003 VA examination specifically 
ruled out a current diagnosis of malaria.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board is cognizant that the Veteran contends that he has 
malaria or residuals of an in-service episode of malaria.  
The Veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render 
such a diagnosis.  Such a diagnosis is made on the basis of 
clinical and laboratory examinations.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2008).  Accordingly, his lay opinion 
regarding the claimed diagnosis does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for malaria, 
to include recurrent episodes or residuals of malaria, must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for malaria is reopened.  

Entitlement to service connection for malaria, to include 
recurrent episodes or residuals of malaria, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


